Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 9/4/2020 was received and considered.
Claims 1-18 are pending.
	
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “module configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite the generic “module” followed by a function.  The specification discloses that “module” can be some form of software and/or hardware, however based on the claims appearing to invoke 35 U.S.C. 112(f), the claims are not interpreted as software, per se.  If the claims are not to be interpreted as invoking 35 U.S.C. 112(f), the claimed invention could be considered to be software, per se and thus not fall within the statutory classes of invention defined under 35 U.S.C. §101.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-18, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite the generic “module” followed by a function (see Claim Interpretation section above).  Further, while claim 14 recites that the access equipment (comprising the claimed modules) is integrated into a home gateway, the structure of the access equipment is not necessarily provided by the home gateway and thus the recitation of claim 14 does not cure the deficiency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0222594 A1 to Davis, III et al. (Davis).
Regarding claim 1, Davis discloses a method of managing a local area communication network comprising at least one access equipment for accessing the network (network boundary control system (NBCS), ¶39), and at least one communicating object able to be connected to the network (IoT device, ¶39), the method comprising: upon detecting connection of a new communicating object to the network and/or upon detecting installation of new firmware on the at least one communicating object connected to the network (device initially begins to communicate, ¶39; see also Fig. 5, ¶42), a learning phase comprising observing interactions of the communicating object with at least one other equipment of the local area network and/or at least one equipment of a wide area communication network accessible via the access equipment (communication flow is fingerprinted, ¶39); and creating at least one security rule, associated with the communicating object on the basis of the observed interactions (fingerprinted flow is transformed into flow control rules defining normal behavior, ¶39, ¶42).
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 12-13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 3 and 16, Davis discloses wherein the at least one security rule associated with the communicating object comprises a maximum volume of data that the communicating object is authorized to exchange (pattern changes in volume of communication, ¶¶40-41; bandwidth utilization, ¶43).
Regarding claims 4 and 17, Davis discloses wherein the at least one security rule associated with the communicating object comprises a maximum number of access requests that the communicating object is authorized to transmit (maximum communications per time, ¶¶40-41).
Regarding claims 6 and 18, Davis discloses transmitting data relating to the interactions observed for the communicating object to at least one equipment of the wide area communication network (transmitting captured data to distributed database and intelligence console, ¶49).
Regarding claim 8, Davis discloses in the event of detecting an interaction of the communicating object with at least one other equipment of the local area network and/or at least one equipment of a wide area communication network accessible via the access equipment that contravenes the created security rule (match to a given rule, ¶39, ¶43), blocking the interaction (NBCS blocks flow, ¶43).
Regarding claim 9, Davis discloses storing the blocked interaction in a log of suspicious interactions (NBCS logs violation, ¶43) and/or alerting a user of the communicating object.
Regarding claim 14, Davis discloses the access equipment is integrated into a home gateway (gateway, ¶39).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claims 1 and 12 above, in view of US 2018/0054418 A1 to El Defrawy et al. (El Defrawy).
Regarding claims 2 and 15, Davis lacks wherein the at least one security rule associated with the communicating object comprises a list of at least one equipment of the local area communication network and/or the wide area communication network that the communicating object is authorized to access.  However, El Defrawy teaches a similar system where a device’s normal traffic behavior is monitored (¶28) and firewall rules are generated in response to the normal behavior (¶¶30-31), including a rule that authorizes traffic from a source or a destination address (¶31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the at least one security rule associated with the communicating object comprises a list of at least one equipment of the local area communication network and/or the wide area communication network that the communicating object is authorized to access.  One of ordinary skill in the art would have been motivated to perform such a modification to authorize the device’s access to at least one additional device, as taught by El Defrawy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 1 above, in view of “3 Ways Firewall Learning Mode Simplifies ICS Security” by Belden.
Regarding claim 5, Davis discloses wherein the learning phase has a duration (¶¶3-4), but lacks able to be parameterized by a manager of the said local area communication network.  However, Belden teaches a similar firewall with a learning mode, where the traffic is monitored (p. 1), rules are created (p. 2) and an administrator activates the rules into active configuration (p. 2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the learning phase duration is able to be parameterized by a manager of the said local area communication network.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the manager/administrator of the NBCS to designate when the firewall configuration should begin blocking/filtering/passing requests, as taught by Belden.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 1 above, in view of “IoTsec Automatic Profile-based Firewall for IoT Devices” by Sørensen et al. (Sørensen).
Regarding claim 7, Davis lacks wherein the creation of the at least one security rule also takes into account data relating to interactions observed for a communicating object of the same type as the communicating object, in at least one other local area communication network.  However, Sørensen teaches a system where profiles for devices (p. 21, §2.9.1) are created by a community (p. 21, §2.9.2) or automatically generated (p. 22, §2.9.3), such that it is first determined if a profile is available for a device (type) to enable the device profile without having to create one.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, such that the creation of the at least one security rule also takes into account data relating to interactions observed for a communicating object of the same type as the communicating object (downloaded profile), in at least one other local area communication network (created at a network of a community member).  One of ordinary skill in the art would have been motivated to perform such a modification to reduce the effort required to put a device profile into service, as taught by Sørensen.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
US 10270754 B2 Sato, US 20080109679 A1 to Wright are cited for teaching differentiating between internal and external clients
US 20110067091 A1 to Chavez is cited for teaching that users internal to a local network get greater access (74-75)
US 8019878 B1 to Allen teaches modifying a policy of web browser based on whether client is in local network (col. 7)

However, the prior art, either alone or in a reasonable combination, fails to teach modifying the created security rule if a user of the communicating object is present within the local area communication network when viewed within the claim as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160352774 A1 to Akcin; Mehmet (¶32+) teaches threshold-related rules, generated based on learned normal traffic.
US 20160323318 A1 Terrill; John Ondy et al. (¶85,143) teaches learning normal behavior, creating rules in response to the learning.
US 20140007222 A1 Qureshi; Waheed et al. (¶119+) teaches specific types of rules, where rules can be generated based on logging/analytics (¶192, 61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
May 5, 2022